                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

KETORIAN L. WILSON,                                        §
          Petitioner,                                      §
                                                           §
v.                                                         §    Civil Action No. 4:21-CV-542-O
                                                           §
SHERIFF TARRANT COUNTY,                                    §
           Respondent.                                     §

                                           OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Ketorian L. Wilson, a state prisoner confined in the Tarrant County jail, against the

sheriff of Tarrant County, Texas, Respondent. After considering the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed with prejudice as frivolous.

I. BACKGROUND

         On April 13, 2021, the clerk of Court received for filing Petitioner’s original form “Petition

for a Writ of Habeas Corpus by a Person in State Custody.” Pet., ECF No. 1. Because the petition

was illegible and incomprehensible, the Court ordered Petitioner to complete and return a second

form “Petition for a Writ of Habeas Corpus by a Person in State Custody,” which the clerk of Court

received for filing on May 10, 2021. Am. Pet., ECF No. 6.1 As best as the Court can decipher,

Petitioner is confined on new criminal charges for which he has yet to be convicted and on a parole

violation. Id. at 2. He appears to allege that he is “a President in America” and to seek dismissal of

his case and release from parole because people will try to kill him if he goes back to the prison unit

in Huntsville, Texas. Id. at 6–7.


         1
           Petitioner also filed a form “Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241” and amended form
“Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241” raising the same or similar claims in Civil Action No. 4:21-
CV-541-O.
II. DISCUSSION

       A habeas-corpus petition under 28 U.S.C. § 2254 is subject to summary dismissal “[i]f it

plainly appears from the face of the petition and any attached exhibits that the petitioner is not

entitled to relief.” RULES GOVERNING SECTION 2254 CASES 4. Petitioner alleges no facts to suggest

that his current confinement is unlawful. His pleadings, even when liberally construed in accordance

with his pro se status, are nothing more than nonsensical and unintelligible allegations. Accordingly,

his petition is subject to summary dismissal on this basis.

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 is DISMISSED with prejudice as frivolous. Further, for the reasons discussed, a certificate of

appealability is DENIED. Petitioner’s application to proceed in forma pauperis (ECF No. 2) is

GRANTED based on the documentation presented in support of his application to proceed in forma

pauperis in Civil No. 4:21-CV-541-O. Appl., Wilson v. Sheriff Tarrant County, Civil Action No.

4:21-CV-541-O, ECF No. 6.

       SO ORDERED on this 3rd day of June, 2021.


                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
